FOR IMMEDIATE RELEASE PITTSBURGH, PA October 17, 2007 CONTACT: Dee Ann Johnson Vice President Controller and Treasurer (412) 456-4410 dajohnson@ampcopgh.com Ampco-Pittsburgh (NYSE: AP) Announces Strong Operating Results for the Third Quarter. Ampco-Pittsburgh Corporation reported a significant increase in earnings for the third quarter 2007.The results reflect the continuing high level of demand for rolling mill rolls manufactured by the Forged and Cast Rolls group from the steel and aluminum industries throughout the world.The backlog of orders is at record levels which is expected to generate strong earnings for the balance of the year and in 2008.In addition, operating income for the Air and Liquid Processing segment showed improvement in the quarter. Sales for the three and nine months ended September 30, 2007 were $87,160,000 and $263,640,000, respectively, against sales of $79,069,000 and $223,413,000 for the three and nine months ended September 30, 2006.Net income for the three months ended September 30, 2007 and 2006 was $9,399,000 or $0.92 per share and $6,644,000 or $0.68 per share, respectively, and for the nine months ended September 30, 2007 and 2006 was $29,041,000 or $2.90 per share and $18,773,000 or $1.91 per share. Income from operations approximated $14,206,000 and $43,475,000 for the three and nine months ended September 30, 2007, respectively, against $9,808,000 and $26,670,000 for the comparable prior year periods. The matters discussed herein may contain forward-looking statements that are subject to risks and uncertainties that could cause actualresults to differ materially from expectations. Certain of these risks are set forth in the Corporation's Annual Report on Form 10-K for the fiscal year ended December 31, 2006, as well as the Corporation's other reports filed with the Securities and Exchange Commission. AMPCO-PITTSBURGH CORPORATION FINANCIAL SUMMARY Three Months Ended Sept 30, Nine Months Ended Sept 30, 2007 2006 2007 2006 Sales $ 87,160,000 $ 79,069,000 $ 263,640,000 $ 223,413,000 Income from operations 14,206,000 9,808,000 43,475,000 26,670,000 Other (expense) income – net (280,000 ) (91,000 ) (329,000 ) 990,000 Income before income taxes 13,926,000 9,717,000 43,146,000 27,660,000 Income tax expense 4,527,000 3,073,000 14,105,000 8,887,000 Net income $ 9,399,000 $ 6,644,000 $ 29,041,000 $ 18,773,000 Earnings per common share: Basic $ 0.92 $ 0.68 $ 2.90 $ 1.91 Diluted $ 0.92 $ 0.67 $ 2.88 $ 1.88
